ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-328, recommending that as a matter of final discipline pursuant to Rule l:20-13(c), MICHAEL LEVITIS, formerly of BROOKLYN, NEW YORK, who was admitted to the bar of this State in 2000, and who has been temporarily suspended from the practice of law since March 15, 2012, be disbarred based on his guilty plea in the United States District Court, Eastern District of New York to knowingly and willfully making a false, fictitious and fraudulent statement and representation in a matter *10related to political fundraising, in violation of 18 U.S.C. § 1001(a)(2), conduct that in New Jersey violates RPC 8.4(b)(com-mission of a criminal act that reflects adversely on a lawyer’s honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And MICHAEL LEVITIS having been ordered to show cause why he should not be disbarred or otherwise disciplined;
It is ORDERED that MICHAEL LEVITIS be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that MICHAEL LEVITIS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by MICHAEL LEVITIS pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that MICHAEL LEVITIS comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.